Case 2:19-cv-06954-JS-AKT Document 34 Filed 07/16/20 Page 1 of 2 PageID #: 266




UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER


BEFORE:       A. KATHLEEN TOMLINSON                          DATE:       7-9-2020
              U.S. MAGISTRATE JUDGE                          TIME:       11:03 a.m. (22 minutes)

                                   Gedeon v. Valucare, Inc.
                                     CV 19-6954 (JS) (AKT)

TYPE OF CONFERENCE:                  DISCOVERY STATUS CONFERENCE by telephone

APPEARANCES:          Plaintiff      Danielle Mietus

                      Defendant      Ryan Eden

FTR through teleconference number: 11:03-11:25

THE FOLLOWING RULINGS WERE MADE:

   1. Prior to today’s conference, both sides submitted Discovery Status Reports which raised a
      number of issues pertaining to the status of written discovery. DE 32 and 33.

   2. In response to Plaintiff’s requests for documents identified as Nos. 1, 3-6, Defendant’s
      counsel indicated he had difficulty accessing responsive records due to COVID-19.
      Defendant’s counsel has not yet produced these documents and is directed to do so within
      21 days.

   3. To the extent that any of Plaintiff’s requests for documents or interrogatories seek
      information pertaining to the identification of potential FLSA collective members, for the
      reasons stated on the record, the Court is not requiring Defendant to produce such
      information until Plaintiff’s pending motion for conditional certification is resolved.

   4. Defendant served document requests which asked Plaintiff to produce ATM records,
      banking records, social media account information, and cell phone records dating back to
      October 2014. Plaintiff objected to these demands. The Court addressed each of these
      requests and ruled as follows:

          •   ATM records, banking records, and social media account information: These
              demands violate principles of proportionality and constitute an invasion of Plaintiff’s
              privacy. Defendant’s counsel did not advance an argument in his status report or
              during today’s conference to demonstrate any need or entitlement to this
              information. Further, Defendant’s counsel is not permitted to a “sampling” of any
              of these records and cannot explore them during Plaintiff’s deposition.

          •   Cell phone records: The Court is not requiring Plaintiff to produce her cell phone
              records at this juncture; however, Defendant’s counsel is free to explore this area
              during Plaintiff’s deposition. If Defendant’s counsel has a good faith basis to file a
              motion after conducting Plaintiff’s deposition, he may renew this application and the
              Court would consider reopening Plaintiff’s deposition at that time.
Case 2:19-cv-06954-JS-AKT Document 34 Filed 07/16/20 Page 2 of 2 PageID #: 267




   5. Further discovery is stayed until a decision is rendered on the motion for conditional
      certification.

   6. Plaintiff’s counsel did not answer a discovery inquiry from Defendant’s counsel until almost
      one month later. Plaintiff’s counsel was advised that this is unacceptable and she was put
      on notice that she has an obligation to promptly respond to discovery inquiries.

   7. The Court voiced its concern with Defendant’s opposition to Plaintiff’s pending motion for
      conditional certification. Specifically, the Court was troubled by Defendant’s opposition
      because it relies upon issues of fact, matters which are beyond the Court’s review in
      analyzing such a motion. The Court gave Defendant’s counsel an opportunity to
      supplement his opposition by raising an argument beyond any factual disputes that were
      mentioned in his papers. Counsel was unable to do and reiterated his prior arguments.

   8. Although the Court did not raise this with the parties during the conference, counsel are
      advised to review District Judge Paul Gardephe’s decision in O’Neill v. Mermaid Touring Inc.,
      968 F. Supp. 2d 572 (S.D.N.Y. 2013) regarding the compensation of “on-call” time.


                                                      SO ORDERED.

                                                      /s/ A. Kathleen Tomlinson
                                                      A. KATHLEEN TOMLINSON
                                                      U.S. Magistrate Judge
